 In the MatterofESDORNLUMBERCORPORATIONandLOCAL 273,UNITED FURNITUREWORKERS OFAMERICA, CIOandUPHOLSTERERS'INTERNATIONAL UNION Or NORTH AMERICA, AFLCase No. 10-RE-02.-Decided January 27,19.117Mr. Peter Handt,of Sumter, S. C., for the Employer.Messrs. TV. L. CliftonandCTtarles Coburn, Jr.,both of Sumter,S. C., for the CIO.Mr. Warren E. Hall, Jr.,of Atlanta, Ga., andMr. Ben Shou5e,ofHigh Point, N. C., for the AFL.Mr. Warren H. Leland,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Sumter,South Carolina, on December9, 1946, beforeM. A. Prowell,hearingofficer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Upon the entire. record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEREsdorn Lumber Corporation, a New York corporation, is engaged inthe manufacture of lumber at its plant I located in Sumter, SouthCarolina.During the past year, the Employer and it's predecessorpurchased raw materials, consisting of logs, parts and supplies, valuedin excess of $600,000, more than 3 percent of which was received frompoints outside the State of South Carolina.During the same period,the Employer and its predecessor produced lumber at the Sumter Mill,val tied in excess of $600,000, more than 90 percent of which was shippedto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'On July11946,Esdorn Lumber Corpoi ation succeeded the Brooklyn CooperageCorporationin the operation of this plant72 N L R B, No 55286 ESDORN LUMBER CORPORATIONII.THE ORGANIZATIONS INVOLVED287Local 273, United Furniture Workers of America, herein called theCIO, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.Upholsterers' International Union of North America, herein calledthe AFL, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.iir.TI IEQUESTION CONCERNING REMWSEXTATIONThe Employer on October 7, 1946, filed its petition with the Board,in which it averred that it was confronted with conflicting repre-sentation claims of the CIO and the AFL, and requested an investiga-tion and certification of representatives.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIDE APPROPRIATE UNITWe find, as the parties agree, that all employees of the Employerat its Sumter, South Carolina, lumber mill, including train crewmembers and watchmen,3 but excluding employees engaged in loggingoperations, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Esdorn Lumber Corporation,Sumter, South Carolina, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (130) clays from2On Januaiy 1 1946, the Employer acid the CIO executed a collective bargaining ag[ce-ment providing, materolia,for a 1-year termNone of the parties claims this contractto he a bar to the present proceedingAt the hearing, the AFL made an oral motion to postpone an immediate election heiennon the ground, allegedly, of heightened facial and personal differences among the inter-ested employeesThe healing officer referred the matter to the BoardThe AFL adducedno evidence in support of its motion and in the absence thereof we deny the iequert forpostponement'The watchmen are not aimed not deputizedThev have no monitoi Ian duties andmainly patrol the plant for protection against fire and trespassersThe train crewmen operate a logging train approximately 3 nights a N%eek, the balanceof their time being spent in the Emplovei's machine shop where they perform the sametasks performed by other employees in the unit7 31242-47-vol 72-20 288DECISIONSOf NATIONALLABOR RELATIONS BOARDthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Local 273, United FurnitureWorkers of America, CIO, or by Upholsterers' International Unionof North America, AFL, for the purposes of collective bargaining, orby neither.MR.JArIDS J. REYNOLDS, Ju., took no part in the consideration ofthe above Decision and Direction of Election.0